967 So. 2d 440 (2007)
Jorge PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3043.
District Court of Appeal of Florida, Fourth District.
October 31, 2007.
Jorge Perez, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and August Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant, Jorge Perez, appeals the trial court's order denying his rule 3.800(a) motion to correct illegal sentence, alleging that he has not received the appropriate credit for time served. We affirm in part and reverse in part. Appellant alleges that he is entitled to relief for the time spent incarcerated in Miami-Dade from March 24, 2002 until March 29, 2002. He was held during this period based on a warrant issued in Broward County. This falls under exception to Gethers v. State, 838 So. 2d 504 (Fla.2003) (a prisoner subject to release being held due to a detainer or warrant lodged from another county is entitled to jail time credit during that period). As such, Appellant is warranted five (5) additional days jail time credit. Accordingly, we reverse the trial court's order and remand for the trial court to grant the appellant credit for the time spent in jail while between March 24, 2002 and March 29, 2002 while being held on a Broward County warrant. As to all other issues, we affirm.
POLEN, TAYLOR and MAY, JJ., concur.